Citation Nr: 1027630	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-39 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
previously denied claim of entitlement to service connection for 
chronic schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran had two separate periods of honorable active service, 
the first from May 1976 to June 1976, and the second from 
November 1978 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 rating decision by the Los Angeles, 
California, Regional Office of the Department of Veterans Affairs 
(VA) which, inter alia, denied the Veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for chronic schizophrenia for failure to submit new 
and material evidence.  The Board notes that the Veteran's 
current appeal is specific only to the issue of service 
connection for schizophrenia.  Although the February 2008 rating 
decision also denied the Veteran's application to reopen his 
previously denied claim of service connection for post-traumatic 
stress disorder (PTSD), which it characterized as a separate 
issue in the rating decision, a careful reading of his notice of 
disagreement and substantive appeal shows that the Veteran is not 
appealing the decision regarding denial to reopen the PTSD claim 
at the present time.

In July 2008, the Veteran's appeal was transferred from the Los 
Angeles, California, VA Regional Office to the Detroit, Michigan, 
VA Regional Office (RO), which is now the agency of original 
jurisdiction.

In April 2010, the Veteran and his representative appeared at the 
RO to submit oral testimony and evidence in support of his appeal 
before the undersigned traveling Acting Veterans Law Judge.  The 
transcript of this hearing has been obtained and associated with 
the Veteran's claims file.

In testimony presented by the Veteran and his representative at 
the April 2010 hearing, the appellant stated, in pertinent part, 
that he did not have a clinical diagnosis of schizophrenia prior 
to or during his first period of military service from May 1976 - 
June 1976, and did not have a clinical diagnosis of schizophrenia 
prior to entering his second period of military service in 
November 1978, and therefore it was error on part of the VA 
Regional Office in its December 1979 rating decision to find that 
schizophrenia pre-existed the Veteran's entry into his second 
period of service.  The Veteran furthermore contended, in 
essence, that if his schizophrenia pre-existed his entry into his 
second period of service, aggravation should have been conceded 
on the basis of his being psychiatrically hospitalized for the 
first time while in service.  

These statements indicate that the Veteran is claiming clear and 
unmistakable error with respect to the December 1979 VA Regional 
Office decision that denied his original claim of service 
connection for schizophrenia.  As this issue has not been 
adjudicated, it is REFERRED to the RO for appropriate action.  


FINDINGS OF FACT

1.  The North Little Rock, Arkansas, VA Regional office denied 
the Veteran's original claim of entitlement to service connection 
for chronic schizophrenia on the merits in a final December 1979 
rating decision.  

2.  Subsequent applications by the Veteran to reopen his claim 
for service connection for chronic schizophrenia were denied for 
lack of submission of new and material evidence by VA Regional 
Offices in June 1982 and August 1984, by the Board in June 1990, 
and by VA Regional Offices in May 1996, May 1997, May 2000, 
November 2001, and October 2004.

3.  Evidence received since the most recent prior VA Regional 
Office decision in October 2004, denying the Veteran's 
application to reopen his claim of entitlement to service 
connection for chronic schizophrenia, is either duplicative of 
evidence previously submitted or the evidence, by itself or when 
considered with previous evidence of record, does not relate to 
an unestablished fact necessary to substantiate this claim.




CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service 
connection for chronic schizophrenia are not met, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.156, 20.1100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty 
to assist.

With respect to the new and material evidence claim on appeal, 
under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant of any information and medical or lay evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The pertinent law, regulations, and 
caselaw have held that VA must at least inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  This notice should 
be provided prior to initial adjudication of the claim.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
requires that, prior to the adjudication of petitions to reopen 
service connection claims, the claimant be given notice of the 
elements of service connection, the elements of new and material 
evidence, and the reasons for the prior final denials.

The current appeal pertains to Veteran's most recent application 
to reopen his previously denied claim for service connection for 
chronic schizophrenia, which was received by VA in April 2007.  
In response, VA furnished a letter dated in May 2007, which 
provided notice of the elements of new and material evidence and 
the reasons for the prior final denials.  Thereafter, the 
application to reopen the schizophrenia claim was adjudicated in 
a February 2008 rating decision.  The notice criteria of Kent are 
thus deemed to have been satisfied.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The Board also concludes VA's duty to assist has been satisfied 
with respect to the new and material evidence claim on appeal.  
The claims file includes all evidence associated with the record 
at the time of the prior final rating decision of December 1979 
that denied the claim for service connection for chronic 
schizophrenia.  Among these records are the Veteran's service 
treatment reports from both his periods of active service.  Also 
included are VA treatment records from March - April 1978 (the 
time between his two periods of active duty), and extensive VA 
and private medical records (which would include those records 
considered by the Social Security Administration (SSA) in the 
Veteran's claim for SSA benefits) relating to his post-service 
psychiatric counseling and treatment, dated from 1980 - 2008, as 
well as the Veteran's personal statements in support of these 
claims and a hearing transcript of his oral testimony before the 
Board in April 2010.  Furthermore, all evidence dated since the 
prior final rating decision of December 1979 that the Veteran has 
identified as relevant to his application to reopen the 
schizophrenia claim has been obtained and associated with his 
claims folder, including medical records purportedly from his 
former employer, Ford Motor Company, that he asserts are material 
to his claim; otherwise, VA has conducted attempts in good faith 
to obtain such evidence.  Otherwise, the Board notes that the 
Veteran has not referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the matters on appeal 
that VA has not either obtained or made an effort to obtain.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In attempts to reopen 
previously denied claims for service connection, the duty to 
assist does not include provision of medical examinations or 
opinions, unless new and material evidence has been secured.  See 
38 C.F.R. § 3.159 (c)(4)(iii) (2009).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case with respect to whether new and material 
evidence has been submitted to reopen the claim for service 
connection for chronic schizophrenia, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The Board will therefore proceed 
with the adjudication of these matters on appeal.

Whether new and material evidence was submitted to reopen a 
previously denied claim of entitlement to service connection for 
chronic schizophrenia.

In general, unappealed rating decisions of the RO and the Board 
are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2009).  In order to reopen a claim there must be added to 
the record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009).  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156 
(2009).  

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be secured 
or presented since the time that the claims were finally 
disallowed on any basis, not only since the time the claims were 
last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996). 

The Veteran's original claim for service connection for chronic 
schizophrenia was denied on the merits in a December 1979 North 
Little Rock, Arkansas, VA Regional Office decision.  Evidence 
reviewed by this Regional Office included his service treatment 
records for his service from May 1976 - June 1976, which 
reflected no psychiatric treatment, and his treatment records for 
military service from November 1978 - October 1979, which reflect 
that although no mental defects were noted on admission into 
service, he subsequently underwent a period of mental 
decompensation in service, during which time he related a pre-
service history of social adjustment problems, sexual confusion, 
psychiatric counseling in 1973, auditory hallucinations in 1974, 
and attempted suicide.  The service treatment records reflect 
that the Veteran was experiencing auditory hallucinations and 
delusional thinking.  The Veteran was diagnosed with chronic 
paranoid-type schizophrenia that responded well with 
pharmacotherapy in service and was deemed to have been in 
remission at the time of the Veteran's discharge in October 1979.  
The clinical records from service show that his schizophrenia was 
judged to have existed prior to service based on the Veteran's 
account of a long history of schizophrenic prodrome and not 
aggravated by service.  He was recommended for medical discharge 
from service.  At the time of his second enlistment into service, 
and at the time of his separation, he was deemed to be mentally 
responsible and able to participate intelligently and cooperate 
on his own behalf in all proceedings concerning him.  His social 
and industrial impairment due to schizophrenia was characterized 
as slight, and he was discharged to his own care with the 
advisory to seek routine psychiatric outpatient follow-up care 
upon re-entering civilian life.  The December 1979 Regional 
Office rating decision reflects that the Veteran's original claim 
for VA compensation for schizophrenia was denied on the basis of 
being a disability that pre-existed service and was not 
aggravated by service.  Notice of this denial and his appellate 
rights was provided to the Veteran via correspondence dated in 
December 1979.  The Veteran did not file a timely appeal of this 
adverse determination and it became final.

Thereafter, the Veteran's claims file shows that from 1980 to the 
present time, he made numerous unsuccessful attempts to reopen 
his claim for VA compensation for schizophrenia for de novo 
consideration on the merits.  The claims file shows that these 
applications were denied for failure to submit new and material 
evidence in VA Regional Office decisions dated in June 1982 and 
August 1984; a Board decision dated in June 1990; and subsequent 
VA Regional Office decisions dated in May 1996, May 1997, May 
2000, November 2001, and October 2004.  None of these decisions 
were timely appealed and they each, in their turn, became final.  
Evidence submitted with respect to these prior applications to 
reopen the schizophrenia claim included, in pertinent part, VA 
medical records dated March - April 1978 (the period between the 
Veteran's two periods of active duty) showing treatment for 
phimosis of his penile foreskin, and VA and private medical 
records dated from 1980 - 2004 showing psychiatric counseling and 
treatment for schizophrenia, although the Axis I diagnoses during 
this period also indicated no diagnosis of schizophrenia or 
active psychotic symptoms.  The records reflect that the Veteran 
reported a history of having been first diagnosed with 
schizophrenia in active service.  None of these medical reports 
contain any objective opinion that links the Veteran's 
schizophrenia to his military service on a direct basis or as a 
pre-existing disorder aggravated by service.  The records also 
reflect that the Veteran had been able to attend college and earn 
a four-year degree following service and had afterwards worked as 
a business office employee and as a teacher, but subsequently 
developed chronic substance abuse problems and became unemployed 
and homeless.

The current appeal stems from the Veteran's application to reopen 
his claim for service connection for schizophrenia that was 
received by VA in April 2007.  Evidence submitted in association 
with this application includes an undated psychiatric intake 
interview from Henry Ford Hospital for a patient described in the 
intake report only as a 19-year-old single male.  The intake 
report does not show any clinical assessment or Axis I diagnosis 
and does not even show the name of the patient.  The Veteran 
alleged that this intake report is from 1978 - 1979, pertains to 
him, and shows that he received psychiatric counseling from Henry 
Ford Hospital.  He contends that it is new and material to his 
claim because VA did not review it in its December 1979 rating 
decision regarding his original claim for VA compensation for 
schizophrenia.  However, the Board finds that this evidence is 
not new and material to the Veteran's schizophrenia claim, as it 
is undated, shows no psychiatric diagnosis, and has no 
identifying information showing it to be a treatment record that 
specifically pertains to the Veteran.  

In addition to the above evidence, the Veteran has also submitted 
VA clinical records dated from 2004 - 2008, showing psychiatric 
counseling and treatment, and that the Veteran reported being 
diagnosed with schizophrenia during service.  The Board also 
finds that this evidence is not new and material to the Veteran's 
schizophrenia claim as it is cumulative and redundant of prior 
records showing that the Veteran reported the same history.  
Furthermore, the evidence does not show that the Veteran's 
schizophrenia, which has been previously determined by VA to have 
pre-existed his entry into military service, was aggravated 
(which is to say permanently worsened beyond its normal 
progression) by active duty or otherwise present n new opinion 
stating that his schizophrenia did not pre-exist service but 
rather had its first onset in service.  In the absence of any 
such opinions, the evidence submitted does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 3.156 
(2009).

The Board has considered the Veteran's oral testimony presented 
before the Board in April 2010, in which he states, in pertinent 
part, that he did not have a clinical diagnosis of schizophrenia 
prior to or during his first period of military service from May 
1976 - June 1976, and did not have a clinical diagnosis of 
schizophrenia prior to entering his second period of military 
service in November 1978, and therefore he should be granted 
service connection for schizophrenia on a direct basis as it was 
first diagnosed in service.  The Veteran alternately contended, 
in essence, that if his schizophrenia pre-existed his entry into 
his second period of service, aggravation should have been 
conceded on the basis of his being psychiatrically hospitalized 
for the first time while in service.  These statements are not 
new and material evidence as they are merely contentions that 
have essentially been considered in VA's first adjudication of 
the claim for VA compensation for schizophrenia, as the Regional 
Office had already considered the merits of the Veteran's claim 
for service connection for schizophrenia on a direct, 
presumptive, and aggravatory basis in its prior final rating 
decision of December 1979.

In view of the foregoing discussion, the Board concludes that the 
current written and oral assertions of the Veteran are cumulative 
and redundant of the evidence of record at the time of the prior 
final denial of entitlement to VA compensation for chronic 
schizophrenia in December 1979, and that the medical evidence 
submitted since the time of this final decision does not raise 
the possibility of substantiating the current claim for service 
connection for this psychiatric disability.  Therefore, the 
evidence is not new and material and the petition to reopen the 
Veteran's schizophrenia claim is denied.  See 38 C.F.R. 
§ 3.156(a) (2009).




ORDER

The application to reopen the claim of entitlement to service 
connection for chronic schizophrenia is denied.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


